
	

113 HR 5212 IH: Civil Asset Forfeiture Reform Act of 2014
U.S. House of Representatives
2014-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5212
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2014
			Mr. Walberg introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, with respect to civil asset forfeiture, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Civil Asset Forfeiture Reform Act of 2014.
		2.Representation by attorneySection 983(a)(1)(A)(i) of title 18, United States Code, is amended by adding at the end the
			 following: The Government shall include in any such notice that the person receiving the notice may be able to
			 obtain free or reduced rate legal representation under subsection (b)..
		3.Burden of proofSection 983(c) of title 18, United States Code, is amended—
			(1)in paragraph (1), by striking by a preponderance of the evidence and inserting by clear and convincing evidence; and
			(2)in paragraph (2), by striking by a preponderance of the evidence and inserting by clear and convincing evidence.
			4.Innocent owner defense
			(a)In generalSection 983(d) of title 18, United States Code, is amended so that paragraph (1) reads as follows:
				
					(1)The innocent owner defense shall be available to a claimant. Where a prima facie case is made for
			 such a defense, the Government has the burden of proving that the claimant
			 knew or reasonably should have known that the property was involved in the
			 illegal conduct giving rise to the forfeiture..
			(b)Knowledge by owner of criminal activitySection 983(d)(2)(B) of title 18, United States Code, is amended—
				(1)in clause (i), by striking a person may show that such person did all that reasonably could be expected may include
			 demonstrating that such person to the extent permitted by law and inserting the Government may show that the property owner should have had knowledge of the criminal activity
			 by demonstrating that the property owner did not;
				(2)in clause (i)(I), by striking gave and inserting give; and
				(3)in clause (i)(II)—
					(A)by striking revoked or made and inserting revoke or make; and
					(B)by striking took and inserting take.
					5.ProportionalitySection 983(g) of title 18, United States Code, is amended so that paragraph (2) reads as follows:
			
				(2)In making this determination, the court shall consider such factors as the seriousness of the
			 offense, the extent of the nexus of the property to the offense, the range
			 of sentences available for the offense giving rise to forfeiture, the fair
			 market value of the property, and the hardship to the property owner and
			 dependents.
		6.Increased visibilitySection 524(c)(6)(i) of title 28, United States Code, is amended by inserting from each type of forfeiture, and specifically identifying which funds were obtained from including
			 criminal forfeitures and which were obtained from civil forfeitures, after deposits.
		7.Equitable Sharing AgreementsSection 524(c) of title 28, United States Code, is amended by adding at the end the following:
			
				(12)The Attorney General shall assure that any equitable sharing between the Department of Justice and
			 a local or State law enforcement agency was not initiated for the purpose
			 of circumventing any State law that prohibits civil forfeiture or limits
			 use or disposition of property obtained via civil forfeiture by State or
			 local agencies..
		
